Citation Nr: 0407645	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  Service medical records do not indicate that the veteran 
suffered from bilateral hearing loss during service or at 
time of separation from service.

3.  Bilateral  hearing loss was first shown several years 
after the veteran was separated from active duty service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.326(a), 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  

In the present case, the veteran's application for service 
connection was received in February 2002.  In March 2002, the 
RO informed him of the requirements of VCAA in a letter.  In 
June 2002, his claim for service connection for a hearing 
loss was denied.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004). 

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

Factual Background

In February 2002, VA received the veteran's application for 
entitlement to service connection for bilateral hearing loss.  
Initially, the veteran asserts that his bilateral hearing 
loss stems from working as a helicopter mechanic during 
active duty service.  Essentially, the veteran contends that 
he did not receive an audiometric test upon separation from 
service and that as a result, his bilateral hearing loss 
could not be detected at that time.

Regarding the assertions of the veteran, the Board finds that 
that they are unfounded, in light of the information 
contained in his service medical records.  

At the time of his entrance physical examination in March 
1966, on authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
-5
LEFT
-10
-10
-10
--
-5

On the authorized audiological evaluation in May 1968, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
5
--
20

On the authorized audiological evaluation for separation, 
performed in April 1969, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
--
0
LEFT
0
0
5
--
5

In a statement in support of claim, received in April 2002, 
the veteran gave an employment history.  After service, the 
veteran worked for Boeing where he refurbished CH-47 
helicopters (8 months).  Next, the veteran worked for a year, 
for a company were he assembled thermostatic controls and was 
a machine shop helper.  Thereafter, he worked 3 years as a 
machinist helper and fabricator.  He then worked for a year 
in a machine shop drilling and spot welding.  Finally, the 
veteran began working at Air Products and Chemicals, Inc. 
(Air Products) as a chemical plant operator and mechanic.

According to records from Air Products, the company first 
gave the veteran an audiometric examination in March 1986, 
over 10 years after his first day of employment.  Thereafter, 
he received hearing tests on a regular basis, and the results 
revealed increasing problems with hearing.  In April 1991, 
the physician who examined the veteran stated that the 
veteran, when evaluated, exhibited bilateral high frequency 
sensorineural hearing loss. 

In May 2002, the veteran underwent VA examination and after a 
review of the veteran's claims file, the examiner opined that 
the veteran's bilateral hearing loss was most likely due to 
industrial noise exposure incurred while employed as a 
civilian.  

Analysis

The evidence of record has been reviewed.  Service medical 
records do not include evidence of a hearing loss.  The first 
identifiable hearing loss was well over 15 years after 
separation from service, and has been attributed to the 
veteran occupational exposure to noise.  Consequently, based 
on medical examination and review of the record, the Board 
finds that the veteran's currently diagnosed bilateral 
hearing loss was not incurred in or aggravated by his active 
duty service.

While the veteran may believe that his currently diagnosed 
bilateral hearing loss is due to his active duty service, as 
a layman without medical training, he is not competent to 
offer conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  Hence, his contentions in this regard have 
no probative value.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for bilateral hearing loss.  
See Gilbert, 1 Vet. App. at 57-58; VCAA § 4 (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

